Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 1 of 25 Page ID
                                #:32536


  1   CENTER FOR HUMAN RIGHTS &
  2   CONSTITUTIONAL LAW
      Peter A. Schey (Cal. Bar No. 58232)
  3   Carlos Holguín (Cal. Bar No. 90754)
  4   Laura N. Diamond (Cal. Bar. No. 185062)
      Rachel Leach (D.C. Bar No. 1047683)
  5   256 South Occidental Boulevard
  6   Los Angeles, CA 90057
      Telephone: (213) 388-8693
  7   Facsimile: (213) 386-9484
  8   Email:pschey@centerforhumanrights.org
            crholguin@centerforhumanrights.org
  9         ldiamond@centerforhumanrights.org
10          rleach@centerforhumanrights.org
11
      Attorneys for Plaintiffs
12    Listing continues on next page
13
14                             UNITED STATES DISTRICT COURT
15                           CENTRAL DISTRICT OF CALIFORNIA
16                                     WESTERN DIVISION
17
18    Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
19                     Plaintiffs,               PLAINTIFFS’ PARTIAL
            v.                                   OPPOSITION TO DEFENDANTS’
20
                                                 MOTION TO EXCLUDE EVIDENCE
21    William Barr, Attorney General of the      AND FOR AN EVIDENTIARY
      United States, et al.,                     HEARING
22
                       Defendants.               [HON. DOLLY M. GEE]
23
24
25
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 2 of 25 Page ID
                                #:32537


  1   Plaintiffs’counsel continued:
  2
  3   USF SCHOOL OF LAW IMMIGRATION CLINIC
      Bill Ong Hing (Cal. Bar No. 61513)
  4   2130 Fulton Street
  5   San Francisco, CA 94117-1080
      Telephone: (415) 422-4475
  6
      Email: bhing@usfca.edu
  7
  8   LA RAZA CENTRO LEGAL, INC.
      Stephen Rosenbaum (Cal. Bar No. 98634)
  9
      474 Valencia Street, Suite 295
10    San Francisco, CA 94103
      Telephone: (510) 387-3956
11
      Email: srosenbaum@law.berkley.edu
12
13
14
      ///
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -i-
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 3 of 25 Page ID
                                #:32538


  1
                                                   TABLE OF CONTENTS
  2
  3   I.      INTRODUCTION ............................................................................................. 1
  4
      II.     ARGUMENT ………………………………………………………….....                                                                           2
  5
             A. The Declaration of Hope Frye is based on personal knowledge and her
  6             statements are either not hearsay or fall within a hearsay exception. ........... 2
  7          B.     The Declaration of Marsha Rae Griffin, M.D. is admissible as expert
                    opinion on the effects of detention on children ............................................ 7
  8
  9          C.     The Declaration of Ryan Matlow, Ph.D. is admissible expert opinion on the
                    effects of detention on children .................................................................. 10
10
             D. Dr. Ewen Nancy Wang’s Report is admissible expert opinion, is based on
11              data provided by Defendants and utilizes a reliable methodology ............. 12
12
             E.     An Evidentiary Hearing is not necessary to adjudicate the pending Motion
13                  to Enforce challenging Defendants’ acknowledged policies. ..................... 17

14    III.        CONCLUSION ............................................................................................. 19
15
16    ///
17
18
19
20
21
22
23
24
25
26
27
28

                                                                  ii              PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                               EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 4 of 25 Page ID
                                #:32539
                                                TABLE OF AUTHORITIES
  1
  2   Cases
  3   Dukes v. Wal-Mart, Inc., F.R.D. 189 (C.D. Cal 2004) ............................................ 11
  4   Hangarter v. Provident Life & Accidents Ins. Co., 373 F.3d 998 (9th Cir. 2004) ... 11
  5   Kumbo Tire v. Carmicahel, 526 U.S. 137 (1999).................................................... 11
  6   Stonefire Grill, Inc. v. FGF Brands, Inc., 987 F. Supp. 2d 1023 (C.D. Cal. 2013) .. 2
  7   United States v. Jawara, 462 F.3d 1173 (9th Cir. 2006) .......................................... 12
  8   United States v. Xunmei Li, 2013 U.S. Dist. LEXIS 170335 (Arizona District Court
  9     Dec. 3, 2013) ......................................................................................................... 9

10
      Statutes
11
      Fed. R. Evid. § 602 .................................................................................................... 3
12
      Fed. R. Evid. § 701 ................................................................................................ 5, 7
13
      Fed. R. Evid. § 801(d)(2) ....................................................................................... 4, 8
14
      Fed. R. Evid. § 803(1) ........................................................................................... 5, 8
15
      Fed. R. Evid § 807 ..................................................................................................... 4
16
17    Other Authorities

18    Rules of Professional Conduct 8.4(c) ....................................................................... 4

19
      ///
20
21
22
23
24
25
26
27
28

                                                                  iii              PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 5 of 25 Page ID
                                #:32540


  1
  2     PLAINTIFFS’ PARTIAL OPPOSITION TO DEFENDANTS’ MOTION TO
  3        EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING

  4         I.     INTRODUCTION
  5         On June 28, 2019, Plaintiffs filed a Motion to Enforce the Settlement
  6
      (“Motion”) regarding the detention of class members at Homestead
  7
  8   (“Homestead”). [Doc. # 578]. In support of the Motion, Plaintiffs filed redacted
  9   exhibits, including the Declarations of Hope Frye, Dr. Ryan Matlow, and Dr.
10
      Marsha Griffin, and report of Dr. Nancy Wang. [Doc. # 578-1].
11
12          On June 10, 2019, this Court referred the Motion to the Special Monitor
13    (“Monitor”) for a Report and Recommendation pursuant to Paragraph A.2 of the
14
      Appointment Order [Doc. ## 553]. On August 2, 2019, Defendants’ filed their
15
16    Response in Opposition (“Opposition”) to the Motion [Doc. # 609], and a Motion
17    to Exclude Plaintiffs’ Declarations and Request for an Evidentiary Hearing Before
18
      the Special Master (“Motion to Exclude”). [Doc. # 612]. On August 6, 2019, the
19
20    Court referred the Motion to Exclude to the Monitor. [Doc. # 616]. Plaintiffs file
21    this Partial Opposition to the Motion to Exclude, addressing each of the four
22
      declarations Defendants seek to exclude from consideration, and Defendants’
23
24    request for an evidentiary hearing.
25
            As Plaintiffs explain in the concurrently filed Plaintiffs’ Reply to Defendants’
26
      Opposition to Motion to Enforce (“Reply”) [Doc. # 629] , the factual disputes raised
27
28    by Defendants are inconsequential to adjudication of the Motion. Reply at 2


                                              -1-
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 6 of 25 Page ID
                                #:32541


  1         There are no material factual disputes with regards Defendants’ written policies
  2
      that undeniably result in (i) denials and delays in class members being promptly
  3
  4   released to sponsors under Paragraph 14 of the Settlement, (ii) the majority of class

  5   members (those with potential sponsors) not being expeditiously or slowly transferred
  6
      to available and appropriate licensed placements under Paragraphs 12A and 19, and
  7
  8   (iii) class members not having adequate telephonic contact with parents or other

  9   sponsors under Exhibit 1 Paragraph 11 of the Settlement.
10
11    II.   ARGUMENT

12 A.       The Declaration of Hope Frye is based on personal knowledge and her
            statements are either not hearsay or fall within a hearsay exception.
13
            Defendants move to exclude testimony in the Declaration of Hope M. Frye
14
15    (Frye Declaration) filed in support of Plaintiffs’ Motion to Enforce. [Doc. #578-1]-1,
16
      at 16-21 (Pls.’ Ex. 2).
17
18          Defendants do not identify any particular statement in the Frye Declaration they

19    claim “lacks foundation, is not based on personal knowledge, [or] calls for
20
      speculation.” This is the same boilerplate objection this Court previously rejected and
21
22    should reject again.1

23
24    1
        See Court Order June 27, 2017 at 6 [Doc. # 363] (“The Court will not parse through
25    each declaration…and try to determine which statements Defendants believe…lack
      foundation, and then decide…if a proper foundation has been laid. See, e.g., Stonefire
26
      Grill, Inc. v. FGF Brands, Inc., 987 F. Supp. 2d 1023, 1033 (C.D. Cal. 2013) (‘…the
27    Court will not scrutinize each objection and give a full analysis of identical objections
      raised as to each fact.’)….The Court therefore OVERRULES Defendants’ myriad
28
      blanket…foundation objections.”).
                                                2           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                          EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 7 of 25 Page ID
                                #:32542


  1         Ms. Frye’s Declaration is based on her personal observations: “Between March
  2
      25-28, I led a Flores visit to an ORR facility for unaccompanied children located on
  3
  4   the Homestead Job Corps facility site, adjacent to the Homestead Air Base in

  5   Homestead, Florida (“Homestead”). Frye Decl. ¶ 3. “L.W....HHS Lead Program
  6
      Coordinator and manager of Homestead greeted us, led the facility tour, and answered
  7
  8   questions during a meeting following the tour.” Id. ¶ 5. These statements are sufficient

  9   to lay the foundation for personal observations she describes while visiting and being
10
      toured throughout Homestead. Statements that are personal observations by Ms. Frye,2
11
12    are admissible. Fed. R. Evid. 602.

13          Defendants seek to exclude twenty paragraphs of Ms. Frye’s declaration as
14
      hearsay: ¶¶ 6-7, 9, 17-19, 22-29, and 31-36, as well as several additional phrases.
15
16    [Doc. # 612-2]. Defendants do not sufficiently explain why each statement in these

17    paragraphs is hearsay. Nevertheless, Plaintiffs address Defendants’ hearsay objections
18
      to the extent they are discernible.
19
20
21
22
      2
23      See, e.g., Frye Decl., ¶ 26 (“During our visit, we encountered children … who spoke
      indigenous languages and were not fluent in Spanish and M who is blind.” (Frye
24
      Decl., ¶ 17); “We were taken to a small windowless room tucked in the corner of the
25    medical building. The room had four beds and nothing more.”; To the extent these
      statements includes personal observations by Ms. Frye, they are not hearsay and
26
      admissible. See, e.g. Frye Decl. ¶ 36 (“Of the 13 indigenous children we saw, five
27    were not fluent enough in Spanish to be interviewed. They spoke Mam, Q’eqchi, and
      K’iche.”).
28

                                                3           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                          EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 8 of 25 Page ID
                                #:32543


  1         Statements made by detained children and employees at Homestead meet the
  2
      standards of the Residual exception to the hearsay Rule. Fed. R. Evid 807. The
  3
  4   statements have “circumstantial guarantees of trustworthiness,” in that they are in a

  5   sworn statement made under penalty of perjury, by a member of the Bar, who has
  6
      special professional responsibilities of honesty.3 The statements are offered as
  7
  8   evidence relating to the operation of the Homestead. They are probative in that they

  9   deal with practices by the on-site manager of the facility and a licensed clinician,
10
      shared in the context of a tour and in-person question and answer session, and in the
11
12    sworn declarations of children.

13          Statements by “W” and “O” are not hearsay. Fed. R. Evid. 801(d)(2). “An
14
      Opposing Party’s Statement” is not hearsay if “[t]he statement is offered against an
15
16    opposing party and: (A) was made by the party in an individual or representative

17    capacity; (B) is one the party manifested that it adopted or believed to be true; (C) was
18
      made by a person whom the party authorized to make a statement on the subject; (D)
19
20    was made by the party’s agent or employee on a matter within the scope of that

21    relationship and while it existed….” Fed. R. Evid. 801(d)(2).
22
            In the alternative, W’s and O’s statements may be viewed as falling within
23
24    Federal Rule of Evidence § 803(2) involving a “statement of the declarant’s then-
25
26
      3
27      See, e.g., Rules of Professional Conduct 8.4(c) (“It is professional misconduct for a
      lawyer to…engage in conduct involving dishonesty, fraud, deceit, or reckless or
28
      intentional misrepresentation.”).
                                                 4          PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                          EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 9 of 25 Page ID
                                #:32544


  1   existing state of mind (such as motive, intent, or plan)…but not including a statement
  2
      of memory or belief to prove the fact remembered or believed.” Statements about
  3
  4   Homestead’s policies and practices by its employees or contractors address

  5   Defendants’ plans and intentions and are not hearsay.
  6
            Defendants also seek to exclude as hearsay statements regarding detained
  7
  8   children. [Doc. 612-1]. Children’s statements are not hearsay because they may

  9   establish not the truth of the matter asserted, but the class member’s state of mind.
10
      See, e.g., Frye Decl. ¶ 8 (“Children understand that they are not free to leave and have
11
12    been told that they will be arrested by local police and ICE and deported, if they do.”).

13    Other statements are admissible as “present sense impressions.” Fed. R. Evid. §
14
      803(1). See, e.g., Frye Decl. ¶ (“Children uniformly reported that enforcement of
15
16    Homestead’s rules was severe, and that they feared the repercussions of any

17    infraction.”)
18
            Defendants seek to exclude portions of Ms. Frye’s Declaration as “improper
19
20    legal conclusions and improper lay witness opinions. ” Fed. R. Evid. § 701 (opinion

21    testimony of lay witnesses is permissible if “(a) rationally based on the witness’s
22
      perception; (2) helpful to clearly understanding the witness’s testimony or determining
23
24    a fact in issue … and (c) not based on scientific, technical, or other specialized
25    knowledge within the scope of Rule 702.”)
26
            Defendants object to the following:
27
28

                                                 5           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                           EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 10 of 25 Page ID
                                #:32545


  1   •    observing the Homestead facility to be “markedly stark, almost entirely devoid
  2
           of foliage, and memorable for a drab, institutional quality” (¶ 10);
  3
  4   •    describing the noise level in every building she entered as “disturbingly high”

  5        (¶ 10);
  6
      •    describing the buildings she entered as “unclean, and many areas smelled
  7
  8        strongly of mildew” (¶ 10);
  9   •    describing concrete dormitory buildings she viewed firsthand as “dilapidated”
 10
           (¶11);
 11
 12   •    describing the dormitories she entered and viewed as having “few windows”;
 13
           children having “few” belongings in plastic boxes kept under their beds; and
 14
           “the rooms are barren” (¶ 12);
 15
 16   •    describing one building she entered as a “cavernous room…appears to have
 17
           been an airplane hangar” (¶ 13);
 18
 19   •    describing a communal bathroom she entered as “large” room with “deep smell

 20        of mildew” (¶ 14);
 21
      •    describing a communal sleeping area she observed as “immense” and observing
 22
 23        that “the secluded location” of the bathroom would make “it difficult if not
 24        impossible” for Homestead staff to ensure children’s safety” (¶ 15);
 25
      •    “In all but name, Homestead is a secure facility.” (¶ 8).
 26
 27
 28

                                               6           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                         EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 11 of 25 Page ID
                                #:32546


  1   •     describing two dirt fields and a small basketball area as “appeared wholly
  2
            insufficient to accommodate the exercise needs of the hundreds of children
  3
  4         being held at Homestead” (¶ 16);

  5   •     describing a personal observation of Homestead’s school as a “rather
  6
            makeshift” tent divided into “mostly small” rooms, and the sound created by
  7
  8         “some 2,000” children as a “a din” (¶ 30).

  9         The above-quoted words and phrases are not opinions but descriptions of what
 10
      Ms. Frye observed. They are “rationally based on the witness’s perception and …
 11
 12   helpful to clearly understanding the witness’s testimony or determining a fact in issue;
 13   [or] the determination of a fact in issue….” Fed. R. Evid. 701. These statements are
 14
      not offered as expert or non-expert opinions.
 15
 16   B.    The Declaration of Marsha Rae Griffin, M.D. is admissible as expert
            opinion on the effects of detention on children
 17
            Defendants argue that Dr. Griffin’s “reliance on hearsay and other inadmissible
 18
 19   evidence is impermissible because she is a lay witness and her declaration must be
 20
      based on her personal knowledge.” Motion to Exclude at 8:20-25.
 21
            The purpose of Dr. Griffin’s declaration is simply to offer evidence of the harm
 22
 23   caused by Defendants’policies of limiting release to sponsors with pre-existing
 24
      relationhips with their sponsors which obviously indefinitely extends detention for
 25
      these children, and lengthy detention in an unlicensed facility because Defendants
 26
 27
 28

                                                7          PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                         EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 12 of 25 Page ID
                                #:32547


  1   refuse to transfer children with sponsors to properly licensed facilities. See
  2
      Declaration of Dr. Marsha Rae Griffin (“Griffin Dec.”) [Doc. 578-1] Ex. 6 at ¶ 4.
  3
  4         Each statement utilized by Dr. Griffin in her declaration is either not hearsay

  5   under Fed. R. Evid. 801(d)(2), or falls under a hearsay exception. See, e.g., Ex. 6 at 70
  6
      ¶ 8, 9 (“present sense impression,” Fed. R. Evid. 803(1)); ¶ 6 (“medical diagnosis or
  7
  8   treatment,” Fed R. Evid. 803(4)).

  9         As a result of her personal observations Dr. Griffin offered her assessment that
 10
      “[c]hildren detained even for short periods experience significant negative physical
 11
 12   and emotional symptoms …” Griffin Dec., Ex. 6 at 71 ¶ 11. Her personal observations

 13   and evidence procured at various ORR facilities allowed her to deduce that children in
 14
      detention suffer as a result of their confinement. Defendants agree that Dr. Griffin
 15
 16   based her opinions not on irrelevant matters but on “her personal experiences talking

 17   to minors in facilities …” Motion to Exclude [Doc. # 612] at 11: 1-2.
 18
            Dr. Griffin’s declaration satisfies each element of Federal Rule of Evidence 702
 19
 20   allowing her to provide an expert opinion. Dr. Griffin’s “expert scientific, technical, or

 21   other specialized knowledge will help [the Court] to understand the evidence or to
 22
      determine a fact in issue.” Fed. R. Evid. 702(a). As represented in her declaration, Dr.
 23
 24   Griffin’s specialized knowledge as a Professor of Pediatrics “[who] studies the effects
 25   of immigration enforcement on border community, its children and on those children
 26
      held in detention,” will effectively assist the Court in determining whether extended
 27
 28

                                                 8           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                           EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 13 of 25 Page ID
                                #:32548


  1   detention at Homestead caused by. Defendants’ challenged policies negatively
  2
      impacts class members.
  3
  4         “[E]xperts are permitted wide latitude to offer opinions under Rule 702.”

  5   United States v. Xunmei Li, 2013 U.S. Dist. LEXIS 170335 (Arizona District Court
  6
      Dec. 3, 2013) (“When an expert is testifying on a non-scientific subject based on his
  7
  8   or her experience in a specialized area, the exacting standards of Daubert ‘simply are

  9   not applicable to this kind of testimony, whose reliability depends heavily on
 10
      experience of the expert, rather than the methodology or theory behind it”). Gathering
 11
 12   personal experiences from class members regarding their experiences and current

 13   physical, emotional, and psychological feelings is an appropriate way for Dr. Griffin
 14
      to formher opinions about the impact on class members of extended detention. United
 15
 16   States v. Abu-Jihaad, 553 F. Supp.2d 121, 126 (D. Conn. 2008) (“Mr. Kohlmann has

 17   conducted first-hand interviews of several leaders of terrorist organizations and has
 18
      reviewed reams of information … on which he will offer testimony”).
 19
 20         Dr. Griffin is an expert in her area with over ten (10) years’ experience studying

 21   the effects of immigration enforcement and childhood detention and attending several
 22
      visits to detention facilities. She used reliable firsthand experiences in conjunction
 23
 24   with her professional background and knowledge to reach her conclusions.
 25         Defendants argue that the issue in Plaintiffs’ Motion is not whether Defendants’
 26
      failure “to ensure an expeditious and safe release may negatively affect a child’s
 27
 28   mental and physical health.” Motion to Exclude at 12:6-9. Defendants are partially

                                                 9           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                           EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 14 of 25 Page ID
                                #:32549


  1   correct inasmuch as Plaintiffs do not have to prove medical or mental health harm to
  2
      class members by Defendants’ failure to comply with the Settlement beyond the fact
  3
  4   that many class members are harmed by not being promptly released and most are

  5   never transferred to a licensed facility. On the other hand, while not necessary to
  6
      adjudicate Plaintiffs’ legal claims, the Court may consider the medical and mental
  7
  8   health harms suffered by class members because they are not released or transferred to

  9   licensed facilities.
 10
      C.     The Declaration of Ryan Matlow, Ph.D. is admissible expert opinion on
 11          the effects of detention on children
 12          In March 2019, Dr. Matlow attended a Flores site visit to Homestead. The
 13
      purpose of his monitoring visit was to interview class members and “assess their
 14
 15   mental health and physical wellness …” Dec. of Ryan Matlow, Ph.D, (“Matlow
 16   Dec.”) [Doc. # 578-1], Ex. 7 at 86.
 17
             Defendants argue that Dr. Matlow “must have personal knowledge rationally
 18
 19   based on his perception – not based on his expertise as a psychologist.” Motion to
 20   Exclude at 13. Dr. Matlow does offer his opinions based on his personal knowledge
 21
      rationally based on his perceptions. Matlow Dec., at 86.
 22
 23          Defendants assert “[a]lthough he lists his accolades and qualifications as a
 24   psychologist, he never states that his declaration is based on his expertise, or that he
 25
 26
 27
 28

                                                10           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                           EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 15 of 25 Page ID
                                #:32550


  1   used any reliable methods or principals in arriving at his opinions in this case, as
  2
      required under Rule 702.” Motion to Exclude at 14:9-12.4
  3
  4         Dr. Matlow clearly possesses specialized knowledge about the issues discussed

  5   in his declaration.5 See Hangarter v. Provident Life & Accidents Ins. Co., 373 F.3d
  6
      998, 1017 (9th Cir. 2004) (Daubert factors (peer review, publication, potential error
  7
  8   rate, etc.) are not applicable to testimony whose reliability depends heavily on the

  9   knowledge and experience of the expert, rather than the methodology); Kumbo Tire v.
 10
      Carmicahel, 526 U.S. 137, 150 (1999) (“Engineering testimony rests upon scientific
 11
 12   foundations, the reliability of which will be at issue in some cases … In other cases,

 13   the relevant reliability concerns may focus upon personal knowledge or experience.”)
 14
            Defendants claim that “[t]he absence of reliable principals and methods is
 15
 16   especially problematic here, where a particular problem could have more than one

 17   cause.” Motion to Exclude at 14:20-23. Dr. Matlow relied on his experience and
 18
      interview skills to assess the cause of certain class members’ anxiety. Interviewing is a
 19
 20   reliable method and principle used to elicit class member information. See, e.g., Dukes

 21
 22
      4
 23     Defendants also argue that he “fails to describe methodology; fails to disclose all of
      his prior testimony; fails to mention any error rate associated with his methodology;
 24
      and fails to assert, let along show, that his work is replicable, reliable, or grounded in
 25   peer-reviewed principles.” Id. at 14:14-19.
      5
        Dr. Matlow has specialized knowledge in the following areas: “addressing the
 26
      impacts of stress, trauma, and adversity in children, families, and communities,”
 27   …and “trauma-focused psychological evaluation and therapy for children and
      families.” Dec. of Ryan Matlow, Ph.D, Ex. 7 at 85.
 28

                                                 11          PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                           EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 16 of 25 Page ID
                                #:32551


  1   v. Wal-Mart, Inc., F.R.D. 189, 198 (C.D. Cal 2004) (it is reasonable to rely on
  2
      statements of others obtained through an interview when the interview is conducted by
  3
  4   an expert). The method of engaging in interviews to assess a child’s experience, and

  5   analyzing the surrounding environment, “is of a type reasonably relied upon by
  6
      experts in the [psychiatric] field in forming opinions or inferences upon the subject.”
  7
  8   United States v. Jawara, 462 F.3d 1173, 1190 (9th Cir. 2006).

  9   D.    Dr. Ewen Nancy Wang’s Report is admissible expert opinion, is based on
            data provided by Defendants and utilizes a reliable methodology
 10
 11         Defendants move to exclude Dr. Wang’s cover letter and Program Report.
 12   Motion to Exclude (Doc. #612) at 17.
 13
            Defendants object that “Plaintiffs’ cover letter from Dr. Wang…is not a
 14
 15   declaration as is defined by L.R. 7-6 and 7-7.” Motion to Exclude at 17:28 – 18:3. The
 16   argue that even if Plaintiffs had submitted the cover letter as a declaration, the
 17
      document filed neither qualified Dr. Wang as an expert nor provided any evidence of
 18
 19   the reliability of the methodology Dr. Wang employed in forming her reports. Id. at
 20   18:3-6.6
 21
            As discussed above, the “district court has ‘broad latitude’ in deciding the
 22
 23   appropriate factors to consider in determining reliability.” Kumho, 526 U.S. at 141-42.
 24
 25
 26
      6
 27    Although Plaintiffs contend that Dr. Wang’s initial cover letter is adequate, Plaintiffs
      concurrently file with this Opposition as Exhibit 1 an amended Cover Letter signed
 28
      under penalty of perjury and Report addressing Defendants’ concerns.
                                                12           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                           EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 17 of 25 Page ID
                                #:32552


  1   “The circumstances of the particular case will dictate which factors the district court
  2
      should consider in making its determination. Id. at 150.
  3
  4         Dr. Wang’s Report meets the standards of Rule 702:

  5         “My scholarly expertise is in health services research with a focus on Social
  6
            Emergency Medicine, or the intersection of vulnerable populations with the
  7
  8         Health Care system. I am additionally affiliate faculty in the Human Rights in

  9         Trauma Mental Health program at Stanford. My team has over 10 years of
 10
            experience using national and statewide datasets to analyze population-wide
 11
 12         access to specialty care and health outcomes. We have been funded by the

 13         National Institute of Health, as well as by various external and internal grants.”7
 14
      Cover Letter, Plfs’ Ex. Vol. 1 at p. 53 (italics added). The addendum to the Cover
 15
 16   letter filed herewith elaborates:

 17         Specifically, I use national and statewide datasets to analyze population-wide
 18
            epidemiologies of different acute and emergent health conditions. The datasets
 19
 20         that I use include governmental datasets such as the Agency for Health Care

 21         Research and Quality’s (AHRQ), Health Care Cost and Utilization Project
 22
            (HCUP) data. I have published and presented my research widely as evidenced
 23
 24         by my publications, reports and abstract presentations. My expertise is evident
 25
 26
      7
 27    Notably, Defendants misstate Dr. Wang’s expertise – “Dr. Wang claims to have
      expertise in emergency medicine and not as a statistician or data analyst.” Motion to
 28
      Exclude [Doc. # 612] at 19:11 – 26.
                                                13          PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                          EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 18 of 25 Page ID
                                #:32553


  1            also by my participation as a manuscript reviewer for international and national
  2
               journals, and grants. Lastly, my research acumen and experience is also evident
  3
  4            in my function as a mentor and teacher of research methods to trainees.

  5   Ex. 1.
  6
               Dr. Wang’s Program Report simply provides an analysis of raw data provided
  7
  8   by Defendants to Plaintiffs to make the data meaningful and accessible to the Special

  9   Master and the Court. Dr. Wang’s report synthesizes the data into a digestible and
 10
      usable format,. Plaintiffs are concurrently filing an addendum by Dr. Wang with her
 11
 12   sworn statement affirming that the entire contents of the original cover letter and

 13   addendum are true and correct, including an additional description of methodology,
 14
      and Dr. Wang’s CV.
 15
 16            The addendum further describes the methodology used in her Report, and notes

 17   that the methodology “is very standard and does not involve any advanced data
 18
      manipulation or modeling.” Id. She declares:
 19
 20            Our data plan was to first identify and follow each individual contained in the

 21            records through the different stages of ORR status (Referral, Discharge, Census
 22
               and Transfer); second, to verify the data and compute custody characteristics
 23
 24            and third, to aggregate and visualize descriptors of the class members held in
 25            custody.
 26
               Identification of individuals: We initially ensured that each person in the data
 27
 28            had a unique Alien Number (AN). ANs were compared across datasets for

                                                  14           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                             EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 19 of 25 Page ID
                                #:32554


  1        consistency in the following individually descriptive variables: first name, last
  2
           name, sex, date of birth, country of origin, date of referral to ORR, date of
  3
  4        admittance into ORR, date of discharge from ORR. Some ANs only occurred

  5        once in the dataset, and so no confirmation of accuracy was possible; in these
  6
           cases DOJ information was used as is. For ANs occurring more than once in the
  7
  8        dataset, the majority of the records were consistent. For ANs that had

  9        inconsistent data in multiple occurrences, these were evaluated on a
 10
           probabilistic match. Records without the predetermined criteria established for
 11
 12        the match were excluded. For instance, if name and birthdate were inconsistent,

 13        then the AN was excluded from our dataset.
 14
           Data was also examined for other inconsistencies. Impossible values, such as
 15
 16        birthdate later than admittance into ORR, when identified were replaced with

 17        possible values in records provided, or if no other record available, made blank.
 18
           Dates outside the range of the dataset were also treated this way. If date of
 19
 20        admission into ORR custody was missing, the date of referral to ORR custody

 21        was used as date of admission. ANs that did not have a discharge record, but
 22
           also, did not appear in the census for more than 1 year were eliminated from the
 23
 24        dataset (approximately 3000 records, mostly admitted before 2018). The level
 25        of data entry errors leading to these above-described errors was on the order of
 26
           3%. In all cases where data could not be used, the result is that fewer
 27
 28

                                              15           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                         EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 20 of 25 Page ID
                                #:32555


  1          individuals are represented in the final dataset of individuals held in ORR
  2
             custody rather than more.
  3
  4          Custody characteristics were calculated using dates and locations provided in

  5          the dataset. Length of ORR custody was calculated using the difference in the
  6
             date of admittance into ORR custody and the date of discharge, or in cases of
  7
  8          no discharge, the date of the latest census. Both the day of admittance and the

  9          day of discharge were included in the length of custody. A custody dataset was
 10
             created with a record for each AN at each month from January 2018 to July
 11
 12          2019 and their custody status at that time. Using this dataset, it is possible to

 13          determine how many class members were in ORR custody each month, how
 14
             many were admitted, and how many were discharged, for example.
 15
 16          We use standard SAS Statistical software for data formatting and analysis. We

 17          use Tableau data visualization software to create the charts and tables provided.
 18
      Plaintiffs’ Ex. 1.
 19
 20          Finally, Defendants take issue with Dr. Wang’s opinion that occasional visual

 21   inspections of detention sites are not an effective means of assessing compliance.
 22
      Motion to Exclude at 19-20. The opinion that “occasional visual inspections” does not
 23
 24   provide reliable data in a system caring for thousands of children is hardly the type of
 25   conclusion that should be subject to “peer review,” as Defendants suggest is
 26
      necessary. Based on her vast experience analyzing data to determine healthy
 27
 28   outcomes, Dr. Wang explains:

                                                 16           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                            EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 21 of 25 Page ID
                                #:32556


  1         Having reviewed the terms of the settlement and carefully analyzed the data
  2
            that the government is currently providing to Class Counsel, we believe it is
  3
  4         urgently important for the relevant agencies to provide additional data points in

  5         order to assess compliance with specific provisions of the settlement.
  6
            In particular, it does not appear that ORR or Homestead collects or records
  7
  8         quantifiable data that would permit ORR, the Special Master, or Class Counsel

  9         to monitor Homestead’s success or failure in making and recording efforts
 10
            aimed at the prompt release of minors, as required by Paragraph 18 of the
 11
 12         Settlement. Analyzing this data is likely the most accurate, cost-effective, and

 13         effective way to monitor compliance with the Settlement. The size of the class,
 14
            the widespread dispersal of the class members, the large number of facilities,
 15
 16         and the security measures taken to detain the class, all combine to make

 17         occasional visual inspections a far less accurate and effective means to assess
 18
            compliance with this provision, than reports that can be prepared based upon
 19
 20         contemporaneous agency records of the entire class.

 21   Plfs’ Ex., Vol. 1 at 54 [Doc. 578-1].
 22
            Dr. Wang’s cover letter, Program Report, and addendum, are reliable, are based
 23
 24   solely on data provided by Defendants, and are helpful to the Court. Defendants’
 25   motion to exclude them should be denied.
 26
      E.   An Evidentiary Hearing is not necessary to adjudicate the pending
 27        Motion to Enforce challenging Defendants’ acknowledged policies.
 28

                                               17          PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                         EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 22 of 25 Page ID
                                #:32557


  1         An evidentiary hearing is unnecessary to adjudicate Plaintiffs’ Motion which
  2
      challenges undisputed policies. These policies are expressed in Defendants’ published
  3
  4   Rules and Guides, and are confirmed by the Declaration of Jallyn Sualog, the Deputy

  5   Director of the Office of Refugee Resettlement. [Doc. # 609-1].
  6
            Although Plaintiffs in general are not opposed to an evidentiary hearing should
  7
  8   the Special Monitor or the Court find one necessary, Defendants never identify

  9   genuine disputes of material fact necessary to adjudicate the Motion. Defendants state
 10
      they have submitted “a responsive declaration, as well as evidence that undermines
 11
 12   the credibility of several of Plaintiffs’ declarants.” Opp. at 22:4-6. The fact that

 13   Defendants have submitted a responsive declaration and evidence that may undermin
 14
      the credibility of some parts of Plaintiffs’ declarations, does not mean Defendants
 15
 16   have placed material facts in dispute such that the Motion could not be adjudicated

 17   without an evidentiary hearing.
 18
            Whether class members saw their counselors once, twice, three, or four times a
 19
 20   month to facilitate their release, would not change the fact that Defendants’ policy

 21   with regards release is, as written, inconsistent with the options for release under
 22
      Paragraph 14 of the Settlement, nor would it change the fact that Defendants’ policy
 23
 24   of only expeditiously transferring minors to licensed facilities if they have special
 25   needs or are in “Category 4”—i.e. have no sponsors—is inconsistent with the terms of
 26
      the Settlement. This would be true even if class members saw their counselors every
 27
 28

                                                 18           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                            EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 23 of 25 Page ID
                                #:32558


  1   day, or told visiting doctors they were experiencing no mental health issues as a result
  2
      of their lengthy detention.
  3
  4         Nothing will be served by a hearing other than to have Defendants’ witnesses

  5   confirm their policies, or Plaintiffs, if their attendance can even be accomplished,
  6
      confirm they were by and large treated in conformity with Defendants’ policies.
  7
  8         III.   CONCLUSION
  9         Whether or not Defendants offered evidence contradicting some of the
 10
      declarations filed by Plaintiffs, or reasons why doctors’ declarations or Dr. Wang’s
 11
 12   report should be excluded, the fact remains that Defendants have adopted certain
 13   policies that block some class members from prompt release and many from transfer
 14
      to licensed facilities in a way that conflicts with the terms of the Settlement.
 15
 16         Neither Plaintiffs nor Defendants have argued that in practice Defendants do
 17
      not follow their policies challenged in the Motion.
 18
            To resolve the Motion does not require an evidentiary hearing. Unless the
 19
 20   Special Monitor or the Court believe otherwise, the Motion may be submitted and
 21
      decided without the need for any hearing at all.
 22
 23
 24         ///
 25
 26
 27
 28

                                                 19           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                            EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 24 of 25 Page ID
                                #:32559


  1
  2
                                  Respectfully submitted,
  3
  4   Dated: August 23, 2019       CENTER FOR HUMAN RIGHTS AND
  5                                CONSTITUTIONAL LAW
                                   Peter A. Schey
  6                                Carlos Holguín
  7                                Laura N. Diamond
                                   Rachel Leach
  8
  9                               USF SCHOOL OF LAW IMMIGRATION CLINIC
                                  Bill Ong Hing
 10
 11                               LA RAZA CENTRO LEGAL, INC.
                                  Stephen Rosenbaum
 12
 13
 14
                                   /s/Peter Schey
 15                               Class Counsel for Plaintiffs
 16
      ///
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          20           PLAINTIFFS OPPOSITION TO DEFENDANTS’ MOTION TO
                                                     EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
Case 2:85-cv-04544-DMG-AGR Document 630 Filed 08/23/19 Page 25 of 25 Page ID
                                #:32560


  1                              CERTIFICATE OF SERVICE
  2
  3         I, Peter Schey, declare and say as follows:
  4         I am over the age of eighteen years of age and am not a party to this action. I
  5   am employed in the County of Los Angeles, State of California. My business address
  6   is 256 S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.
  7         On August 23, 2019 I electronically filed the following document(s):
  8
            • PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
  9           EXCLUDE EVIDENCE AND FOR AN EVIDENTIARY HEARING
 10
      with the United States District Court, Central District of California by using the
 11
      CM/ECF system. Participants in the case who are registered CM/ECF users will be
 12
      served by the CM/ECF system.
 13
 14                                                              /s/Peter Schey
                                                                 Attorney for Plaintiffs
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               -1-
